737 N.W.2d 735 (2007)
Kyle and Lisa CAMARDA, James and Janice Fry, Todd and Diane Peltier, Donnamarie Ruggiano, Janice Schwartz, and Elizabeth Vandeventer, Plaintiffs-Appellees,
v.
CITY OF EATON RAPIDS, Defendant-Appellant.
Docket No. 132760. COA No. 269046.
Supreme Court of Michigan.
September 10, 2007.
On order of the Court, the application for leave to appeal the November 7, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should now be reviewed by this Court.